Exhibit 10.5


THIS 2023 TERM NOTE AMENDS AND RESTATES IN ITS ENTIRETY THAT CERTAIN AMENDED AND
RESTATED NOTE DATED JUNE 28, 2018 MADE BY GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP II, L.P. IN FAVOR OF KEYBANK, NATIONAL ASSOCIATION IN THE
ORIGINAL PRINCIPAL AMOUNT OF $25,250,000.00




2023 TERM NOTE


$25,250,000
April 30, 2019



FOR VALUE RECEIVED, GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership (successor by merger to Griffin Capital Essential
Asset Operating Partnership II, L.P.) (the “Maker”) promises to pay without
offset or counterclaim to the order of KEYBANK, NATIONAL ASSOCIATION, a national
banking association (“Payee”), the principal amount equal to the lesser of (x)
TWENTY-FIVE MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($25,250,000.00) or (y) the outstanding amount advanced by Payee as a Loan (or
Loans) under the Credit Agreement (as hereinafter defined), payable in
accordance with the terms of the Credit Agreement.
Maker also promises to pay interest on the unpaid principal amount of this 2023
Term Note (this “Note”) at the rates and at the times which shall be determined
in accordance with the provisions of that certain Second Amended and Restated
Credit Agreement dated as of even date herewith, among Maker, the Lenders named
therein, and KeyBank National Association, as Administrative Agent for itself
and the Lenders (as hereafter amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
Amounts borrowed may not be repaid and reborrowed at any time.
This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.




--------------------------------------------------------------------------------

Exhibit 10.5


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., (successor by
merger to Griffin Capital Essential Asset Operating Partnership II, L.P.), a
Delaware limited partnership


By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner





By:/s/Javier F. Bitar    
Name:    Javier F. Bitar
Title:    Chief Financial Officer and Treasurer












[Signature Page to 2023 Term Note (KeyBank)]

